Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on March 26, 2021, the applicant has submitted an amendment filed on May 7, 2021, amending claims 15-16.
Claim Rejections - 35 USC § 101
Amended claims 15-16 no longer have issues under 35 U.S.C. 101.
Examiner Notes
4. 	Claims 1-14 were indicated allowable in the Office Action mailed on March 26, 2021. However, claims 1 and 9-16 are now rejected in light of a newly surfaced reference (US 2018/0165508 A1) to Othman, et al. which will be discussed in the rejection below.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claim 10 recites the limitation "A process" in line 1, the prior claim language recites “method”.  There is insufficient antecedent basis for this limitation in the claim.
Notice re prior art available under both pre-AIA  and AIA 
7.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

Examiner’s Note
8. 	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Othman, et al. (US 2018/0165508 A1). 
11. 	With regard to claim 1, Othman, et al. (hereinafter “Othman”) discloses a method for extracting features of interest, i.e., features and/or minutiae/s, from a fingerprint represented by an input image (See for example, paragraphs 0043, 0052, the method being characterized in that it comprises the implementation, by data processing means (21) of a client equipment (2) direct estimation (emphasis added) of the orientation between the input and the reference fingerprint images per se, it would have been obvious, if not inherent, that Othman does use the CNN as a feature extraction and a fingerprint matching process, and determines the orientation of the verification/input image with the template/enrolled images using their different rotations without a preprocessing operations such that an alignment may be carried out between the two images in order to make the correspondence matching more efficient (See for example, paragraph 0212). Thus, each of the requirements of claim 1 is met. 
	With regard to claim 9, a method according to claim 1, wherein a recalibrated image is generated in step (b) for each estimated candidate angular deviation, step (c) being implemented for each recalibrated image (See for example, paragraph 0212 and 0222).
With regard to claim 11, a method according to claim 1, wherein step (c) is also carried out on the non-recalibrated input image (See for example, paragraph 0244).

With regard to claim 13, the method according to claim 1, wherein said fingerprint represented by the input image is that of an individual, the method further comprising a step (d) of identifying or authenticating said individual by comparison of features of interest extracted from the fingerprint represented by said input image, with the features of reference fingerprints (See for example, paragraphs 0043, 0227-0236; and Fig. 3).
With regard to claim 14, a method according to claim 1, wherein said CNN does not perform any object detection task in the input image (Othman’s CNN does perform in the extraction of features and matching process, but does not involve object detection: See for example, paragraph 0227).
Claim 15 is rejected the same as claim 1.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 15.  Claim 15 distinguishes from claim 1 only in that it recites a non-transitory computer program product comprising code instructions for the execution of a method according to claim 1.  Fortunately, Othman (See for example, paragraphs 0058-0060) teaches this feature.
Claim 16 is rejected the same as claim 15. Thus, argument analogous to that presented above for claim 15 is applicable to claim 16.

12. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Gudovskiy, et al. (US 2019/0340214 A1). 

	Allowable Subject Matter
14. 	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Othman does not disclose or fairly suggest wherein step (a) comprises the identification of at least one potential angular deviation class of orientation of said input image with respect to the reference orientation among a plurality of predetermined potential angular deviation classes, each potential angular deviation class being associated with an angular deviation value representative of the class, the estimated candidate angular deviation(s) having as values the representative value(s) of the identified class(es).
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665